Citation Nr: 1435780	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  04-42 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel 


INTRODUCTION

The Veteran had active military service in the United States Army from July 1972 to February 1975.  He died in July 2003.  The appellant is his surviving spouse.

This case has a complicated procedural history, originating from a September 2003 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2005, the appellant testified at a hearing before a Veterans Law Judge who has since retired from the Board.  Thereafter, in August 2006, the Board remanded the case for additional evidentiary development.  Once that development was complete, the Board issued an April 2009 decision, which, in pertinent part, denied the appellant's claim for DIC benefits under 38 U.S.C.A. § 1151.  The appellant then filed a notice of appeal with the United States Court of Appeals for Veterans' Claims (Court), which issued a June 2011 Memorandum Decision vacating the April 2009 denial and remanding the case to the Board for further deliberation.  The Board, in turn, referred the case to an independent medical expert (IME) for an opinion regarding the appellant's 38 U.S.C.A. § 1151 claim.  Such an opinion was obtained in December 2011, followed by an addendum issued in February 2012.  The case was subsequently returned to the Board, which issued an April 2012 decision re-denying the benefits sought on appeal.  Once again, the appellant filed a notice of appeal with the Court, which responded with another Memorandum Decision in August 2013 vacating the most recent Board denial and remanding the underlying claim for additional consideration (although the Board's denial of a claim of service connection for the cause of the Veteran's death was affirmed).  

After proceeding pro se for much of the appeal, the appellant has since sought representation from the attorney listed on the title page.  She also has waived her right to testify at another hearing and has submitted additional argument in support of her appeal, accompanied by a waiver of initial review by the agency of original jurisdiction.  See December 2013 Correspondence; April 2014 Appellant Brief.  Even without such waivers, however, the appellant would not be prejudiced as the Board has now decided to grant her claim in full for the reasons set forth below.  


FINDINGS OF FACT

1.  The Veteran died in July 2003 at the age of 52; the immediate cause of his death was laryngeal cancer.  

2.  The Veteran's death was materially hastened by the delayed diagnosis of his laryngeal cancer, which was proximately caused by the negligence of his VA treating physicians.


CONCLUSION OF LAW

The requirements for DIC benefits under 38 U.S.C.A. § 1151 as a result of medical treatment furnished at a VA medical facility have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.361 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that VA clinicians initially misdiagnosed the laryngeal cancer contracted by her late husband (the deceased Veteran) and thus delayed proper treatment for his illness, thereby hastening his death.  As such, she claims entitlement to DIC benefits under 38 U.S.C.A. § 1151.

The appellant's claim was received after October 1, 1997, and is therefore governed by the version of 38 U.S.C.A. 1151 that took effect on that date.  Under that revised statute, DIC benefits may be awarded if a veteran's death is proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment, or by an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

The specific requirements of 38 U.S.C.A. § 1151 and its implementing regulation were addressed in a recent precedential decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013).  Specifically, the Federal Circuit incorporated those provisions into a three-part test, whereby a DIC appellant must show that a veteran's death was 1) not the result of his own willful misconduct; 2) causally connected to hospital care, medical or surgical treatment, or an examination furnished by VA or in a VA facility; and 3) proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or by an event not reasonably foreseeable.  Id. at 1377.

Here, the record is clear that the Veteran was a longtime patient at the Houston VA Medical Center (VAMC), where he sought recurrent treatment for shortness of breath and hemoptysis (coughing up blood) in tandem with weight loss and other constitutional symptoms between April 2001 and October 2001.  At the end of that period, the Veteran consulted with private clinicians, who ascertained that he had a suspicious lesion near his vocal cords that warranted an immediate tracheostomy.  See October 25, 2001, Saint Joseph Medical Center Otolaryngology Clinic Records.  Six days later, the Veteran underwent a total laryngectomy, bilateral neck dissections, and parathyroid reimplantation.  See October 31, 2001, Saint Joseph Medical Center Otolaryngology Clinic Records.  In the course of those procedures, biopsies were taken of his suspicious lesion, which ultimately yielded a diagnosis of squamous cell carcinoma of the larynx.  

The Veteran subsequently returned to the Houston VAMC, where he commenced a regimen of chemotherapy that could not be completed due to the exacerbation of his chronic obstructive pulmonary disease and concurrent pneumonia.  Thereafter, his overall health deteriorated, resulting in a prolonged period of nursing-home care and hospitalization that ended with his death in July 2003.

Following the Veteran's death, a VA clinician reviewed the claims file and concluded that there was no question that there had been a delay in diagnosing the fatal laryngeal cancer.  See July 2004 VA Physician's Report.  Approximately three years later, another VA clinician opined that it was at least as likely as not that this delay in diagnosis had resulted, at least in part, from the medical care that the Veteran had received at the Houston VAMC.  See June 2007 VA Medical Opinion.  However, the June 2007 clinician declined to state with any certainty whether such VA treatment had materially hastened, or otherwise contributed, to the Veteran's death.  

The record thereafter shows that in December 2011 the Board elicited an IME opinion, which concurred that there had been delay in the Veteran's cancer diagnosis, which was at least partially attributable to his VA medical care and had adversely affected the overall prognosis of his disease.  In support of this finding, the IME noted that approximately five months had elapsed between the Veteran's initial presentation of cancer symptoms at the Houston VAMC and his actual diagnosis at a private medical facility.  In addition, the IME noted that the Veteran's treating clinicians at the Houston VAMC had exhibited carelessness by not following up with him for pertinent tests, and that such negligence had contributed to his delayed diagnosis.  The IME further noted that there was a reasonable chance that, if the Veteran's cancer had been diagnosed at an earlier stage, there would have been a better prognosis.  

Thereafter, in a February 2012 addendum opinion, the same IME concluded that "[i]t [wa]s not as likely as not that the delay [in the Veteran's cancer diagnosis] caused or contributed or hastened [his] death."  Tellingly, however, the IME did not reconcile this conclusion with his own prior determination regarding the impact of the Veteran's delayed cancer diagnosis on his ultimate prognosis.  

This inherent contradiction was later underscored by the Court as a violation of the duty incumbent upon medical examiners "to provide a 'reasoned medical explanation connecting' observations and conclusions."  See August 2013 Memorandum Decision at 6, quoting Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Similarly, the Court surmised that the IME had failed to reconcile his initial observation that it had taken "five months between the start of suspicion of [the] neck cancer and its diagnosis" with his subsequent reasoning that " a delay of a month or two in diagnosis in treatment" [would not have been a] major factor" in the Veteran's prognosis.  See August 2013 Memorandum Decision at 6.  Hence, the Court reasoned that, taken together, the IME's initial December 2011 opinion and February 2012 addendum were inadequate for rating purposes.  Id.

While mindful of the Court's conclusion in this regard, the Board observes that, if considered separately, the IME's initial December 2011 opinion essentially supports the appellant's claim whereas the February 2012 addendum weighs against it.  It follows that the balance of those medical opinions is in relative equipoise as to whether or not the delay in the diagnosis of Veteran's laryngeal cancer materially hastened his death.  Thus, resolving reasonable doubt in the appellant's favor, the Board reasons that the delay in Veteran's cancer diagnosis did indeed serve as a causal factor in his death.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, as it is undisputed that such delay was proximately caused by VA carelessness-indeed, both the VA clinicians and the IME who have reviewed the file have essentially agreed on this point-the Board finds that the requirements for DIC under 38 U.S.C.A. § 1151, as interpreted by the Federal Circuit in Viegas, have been met and that the appeal must therefore be granted.  


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1151 is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


